


Exhibit 10.19

 

RESTRICTED STOCK UNIT GRANT AGREEMENT

 

1.                                      Grant of Award.  The Compensation
Committee (the “Committee”) of the Board of Directors of World Fuel Services
Corporation, a Florida corporation (the “Company”) has awarded to Ira M. Birns
(the “Participant”), effective as of March 15, 2010 (the “Grant Date”), 19,780
restricted stock units (the “RSUs”) corresponding to the same number of shares
(the “Shares”) of the Company’s common stock, par value US$0.01 per share (the
“Common Stock”).  The RSUs have been granted under the Company’s 2006 Omnibus
Plan, as amended and restated (the “Plan”), which is incorporated herein for all
purposes, and the grant of RSUs shall be subject to the terms, provisions and
restrictions set forth in this Agreement and the Plan.  As a condition to
entering into this Agreement, and as a condition to the issuance of any Shares
(or any other securities of the Company), the Participant agrees to be bound by
all of the terms and conditions set forth in this Agreement and in the Plan.

 

2.                                      Definitions.  Capitalized terms and
phrases used in this Agreement shall have the meaning set forth below.
Capitalized terms used herein and not defined in this Agreement, shall have the
meaning set forth in the Plan.

 

(a)                                 “Cause” means:

 

(i)                                     the failure by the Participant to
perform, in a reasonable manner, his or her duties as assigned by the Company or
any Subsidiary,

 

(ii)                                  any violation or breach by the Participant
of his or her employment agreement, consulting or other similar agreement with
the Company or any Subsidiary, if any,

 

(iii)                               any violation or breach by the Participant
of any non-competition, non-solicitation, non-disclosure and/or other similar
agreement with the Company or any Subsidiary,

 

(iv)                              any violation or breach by the Participant of
the Company’s Code of Corporate Conduct and Ethics or any other Company policy,

 

(v)                                 any act by the Participant of dishonesty or
bad faith with respect to the Company or any Subsidiary,

 

(vi)                              use of alcohol, drugs or other similar
substances in a manner that adversely affects the Participant’s work
performance, or

 

(viii)                        the commission by the Participant of any act,
misdemeanor, or crime reflecting unfavorably upon the Participant or the Company
or any Subsidiary.

 

The good faith determination by the Committee of whether the Participant’s
employment or service was terminated for “Cause” shall be final and binding for
all purposes hereunder.

 

--------------------------------------------------------------------------------


 

(b)                                 “Disability” means the inability of the
Participant, due to illness, accident or any other physical or mental
incapacity, to perform his or her employment duties for the Company and its
Subsidiaries for an aggregate of one hundred eighty (180) days within any period
of twelve (12) consecutive months.

 

(c)                                  “Termination Date” means the date on which
the Participant is no longer an employee of the Company or any Subsidiary.

 

3.                                      Vesting and Forfeiture of Shares.

 

(a)                                 Subject to the provisions of this Section 3,
if the Participant is continuously employed by the Company or any Subsidiary
from the Grant Date through and until the dates (the “Vesting Date”) set forth
in the vesting schedule attached hereto as Exhibit A (the “Vesting Schedule”),
then the RSUs shall become vested as set forth in the Vesting Schedule on the
applicable Vesting Date.  Except as otherwise provided in this Section 3, there
shall be no proportionate or partial vesting of the RSUs prior to the applicable
Vesting Date.

 

(b)                                 The vesting of the RSUs shall be accelerated
if and to the extent provided in this Section 3(b):

 

(i)                                     The RSUs shall immediately vest upon the
occurrence of a Change of Control of the Company while the Participant is
employed by the Company or any Subsidiary.  Notwithstanding the foregoing, if in
the event of a Change of Control the successor company assumes or substitutes
the RSUs as of the date of the Change of Control, then the vesting of the RSUs
that are assumed or substituted shall not be so accelerated as a result of such
Change of Control.  For this purpose, the RSUs shall be considered assumed or
substituted only if (1) the RSUs that are assumed or substituted vest at the
times that such RSUs would vest pursuant to this Agreement, and (2) following
the Change of Control, the RSUs confer the right to receive for each unvested
RSU held immediately prior to the Change of Control, the consideration (whether
stock, cash or other securities or property) received by holders of Shares in
the transaction constituting a Change of Control for each Share held on the
effective date of such transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares); provided, however, that if such consideration received
in the transaction constituting a Change of Control is not solely common stock
of the successor company or its parent or subsidiary, the Committee may, with
the consent of the successor company or its parent or subsidiary, provide that
the consideration to be received upon the vesting of any RSU will be solely
common stock of the successor company or its parent or subsidiary substantially
equal in fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change of Control.  The determination
of such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.

 

(ii)                                  In the event that the Participant’s
employment with the Company and its Subsidiaries is terminated prior to the
Vesting Date due to the Participant’s death or Disability, the Participant shall
immediately vest in a pro-rated portion of the RSUs that would have vested if
the Participant had remained employed by the Company or any Subsidiary through
the next applicable Vesting Date following the Participant’s death or
Disability, and the balance of the RSUs shall be immediately forfeited.

 

2

--------------------------------------------------------------------------------


 

(iii)                               In the event that the Participant’s
employment with the Company and its Subsidiaries is terminated prior to the
Vesting Date by the Company and its Subsidiaries without Cause, the Participant
shall vest in a pro-rated portion of the RSUs on the later of (a) the Vesting
Date and (b) the second anniversary of the Termination Date (the “Restricted
Period”); provided, however, that such vesting shall be conditioned upon (x) the
Participant’s execution, within 30 days of the Termination Date, of a separation
agreement (which includes a release, confidentiality provisions, and restrictive
covenants against competition) substantially in the form attached hereto as
Exhibit “A” (“Separation Agreement”), and (y) the Participant’s compliance with
such Separation Agreement during the Restricted Period. Any RSUs in excess of
the pro-rated portion shall be immediately forfeited upon the Termination Date.
The pro-rata portion of the RSUs which may vest pursuant to this
Section 3(b)(iii) shall be immediately forfeited upon any breach by the
Participant during the Restricted Period of the Separation Agreement.  Nothing
in this Section 3 or this Agreement shall be deemed to limit or modify the
non-competition, confidentiality or non-solicitation restrictions that the
Participant is already subject to, which restrictions shall continue to be
separately enforceable in accordance with their terms.

 

(c)                                  For purposes of clauses (b)(ii) and
(b)(iii), the pro-rated portion shall be calculated by multiplying the number of
RSUs by a fraction, the numerator of which shall be the number of days which
have elapsed between the most recent elapsed Vesting Date and the Termination
Date, and the denominator of which shall be the total number of days between the
most recent elapsed Vesting Date and the Vesting Date following the
Participant’s death or Disability; provided, however, that if the Termination
Date occurs before the first Vesting Date set forth in the Vesting Schedule,
then the numerator shall be the number of days which have elapsed between the
Grant Date and the Termination Date, and the denominator shall be the total
number of days between the Grant Date and the next applicable Vesting Date
following the Termination Date.

 

(d)                                 In the event that the Participant’s
employment with the Company or any Subsidiary is terminated prior to the
applicable Vesting Date for any reason other than the Participant’s death or
Disability or by the Company without Cause, then the Participant shall
immediately forfeit all of the unvested RSUs. Termination of employment with the
Company to accept immediate re-employment with a Subsidiary, or vice-versa, or
termination of employment with a Subsidiary to accept immediate re-employment
with a different Subsidiary, shall not be deemed termination of employment for
purposes of this Section 3.

 

4.                                    Adjustment. The number of RSUs are subject
to adjustment by the Committee in the event of any increase or decrease in the
number of issued Shares resulting from a subdivision or consolidation of the
Common Stock or the payment of a stock dividend on Common Stock, or any other
increase or decrease in the number of Shares effected without receipt or payment
of consideration by the Company.

 

5.                                      Settlement of RSUs.

 

(a)                                 Delivery of Stock.  The Company shall
deliver the Shares corresponding to the vested RSUs to the Participant within 30
days of the applicable Vesting Date.

 

(b)                                 Acceleration of Delivery upon a Change of
Control.  In the event that a Change of Control occurs and such Change of
Control satisfies the requirements of Section

 

3

--------------------------------------------------------------------------------


 

409A(a)(2)(A)(v) of the Internal Revenue Code (the “Code”), then the Company
shall deliver to the Participant the Shares corresponding to the RSUs upon the
occurrence of or immediately after such Change in Control, unless the successor
company will assume or substitute another award for the award covered by this
Agreement in the manner described in Section 3(b) hereof in connection with such
Change of Control.

 

(c)                                  Death of Participant. By written notice to
the Company’s Secretary, the Participant may designate a beneficiary or
beneficiaries to whom any vested RSUs shall be transferred upon the death of the
Participant. In the absence of such designation, or if no designated beneficiary
survives Participant, such vested RSUs shall be transferred to the legal
representative of the Participant’s estate. No such transfer of the RSUs, or the
right to convert the Shares corresponding to such RSUs or the conversion of any
portion thereof into Common Stock, shall be effective to bind the Company unless
the Committee shall have been furnished with (i) written notice thereof, (ii) a
copy of the will and/or such evidence as the Committee deems necessary to
establish the validity of such transfer or right to convert, and (iii) an
executed agreement by the transferee, administrator, or executor (as applicable)
to (a) comply with all the terms of this Agreement that are or would have been
applicable to the Participant and (b) be bound by the acknowledgements made by
the Participant in connection with this grant.

 

(d)                                 Settlement Conditioned Upon Satisfaction of
Tax Obligations.  Notwithstanding the foregoing, the Company’s obligation to
deliver Shares pursuant to this Section 5 shall be subject to, and conditioned
upon, satisfaction of the Participant’s obligations relating to the applicable
federal, state, local and foreign withholding or other taxes pursuant to
Section 9 hereof.

 

6.                                      Rights with Respect to Shares
Represented by RSUs.

 

(a)                                 No Rights as Shareholder until Delivery. 
Except as otherwise provided in this Section 6, the Participant shall not have
any rights, benefits or entitlements with respect to any Shares subject to this
Agreement unless and until the Shares have been delivered to the Participant. 
On or after delivery of the Shares, the Participant shall have, with respect to
the Shares delivered, all of the rights of a shareholder of the Company,
including the right to vote the Shares and the right to receive all dividends,
if any, as may be declared on the Shares from time to time.

 

(b)                                 Dividend Equivalents.

 

(i)                                     Cash Dividends.  As of each date on
which the Company pays a cash dividend with respect to its Shares, the Company
shall credit to a bookkeeping account (the “Cash Account”) for the Participant
an amount equal to the cash dividend that would have been payable with respect
to the Shares corresponding to the RSUs, excluding any RSUs which have been
forfeited, as if those Shares had been issued and outstanding as of the dividend
payment date.  Upon the vesting of any RSUs hereunder, the Participant shall
vest in and have the right to receive that portion of the Cash Account which
relates to any such vested RSUs. The value of the Participant’s Cash Account
shall vest and be distributable to the Participant at the same time as the
Shares corresponding to the vested RSUs are distributed to the Participant.

 

(ii)                                  Stock Dividends.  As of each date on which
the Company pays a stock dividend with respect to its Shares, the Shares
corresponding to the RSUs shall be

 

4

--------------------------------------------------------------------------------


 

increased by the stock dividend that would have been payable with respect to the
Shares that correspond to the RSUs, and shall be subject to the same vesting
requirements as the RSUs to which they relate and, to the extent vested, shall
be distributed at the same time as the Shares corresponding to the vested RSUs
are distributed.

 

7.                                      Transfers.  The Participant may not,
directly or indirectly, sell, pledge or otherwise transfer any RSUs or any
rights with respect to the Cash Account.

 

8.                                      Registration Statement.  The Participant
acknowledges and agrees that the Company has filed a Registration Statement on
Form S-8 (the “Registration Statement”) under the Securities Act of 1933, as
amended (the “1933 Act”), to register the Shares under the 1933 Act. The
Participant acknowledges receipt of the Prospectus prepared by the Company in
connection with the Registration Statement. Prior to conversion of the RSUs into
Shares, the Participant shall execute and deliver to the Company such
representations in writing as may be requested by the Company in order for it to
comply with the applicable requirements of federal and state securities law.

 

9.                                      Taxes; Potential Forfeiture.

 

(a)                                 Payment of Taxes.  On or prior to the date
on which any Shares corresponding to any vested RSUs are delivered or the
Participant’s vested Cash Account is paid, the Participant shall remit to the
Company an amount sufficient to satisfy any applicable federal, state, local and
foreign withholding or other taxes. No certificate for any Shares corresponding
to any RSUs which have vested, uncertificated shares or any cash attributable to
the Participant’s Cash Account, shall be delivered or paid to the Participant
until the foregoing obligation has been satisfied.

 

(b)                             Alternative Payment Methods and Company Rights. 
The Company may, at its option, permit the Participant to satisfy his or her
obligations under this Section 9, by tendering to the Company a portion of the
Shares that otherwise would be delivered to the Participant pursuant to the
RSU.  In the event that the Participant fails to satisfy his or her obligations
under this Section 9, the Participant agrees that the Company shall have the
right to satisfy such obligations on the Participant’s behalf by taking any one
or more of the following actions (such actions to be in addition to any other
remedies available to the Company): (1) withholding payment of any fees or any
other amounts payable to the Participant (2) selling all or a portion of the
Shares underlying the RSUs in the open market, or (3) withholding and canceling
all or a portion of the Shares corresponding to the vested RSUs. Any acquisition
of Shares corresponding to RSUs by the Company as contemplated hereby is
expressly approved by the Committee as part of the approval of this Agreement.

 

(c)                              Forfeiture for Failure to Pay Taxes.  If and to
the extent that (i) the Participant fails to satisfy his or her obligations
under this Section 9 and (ii) the Company does not exercise its right to satisfy
those obligations under the preceding sentence with respect to any RSUs or any
portion of the vested Cash Account within 30 days after the date on which the
Shares corresponding to the vested RSUs or vested Cash Account otherwise would
be delivered pursuant to Section 5(a), (b) or (c) hereof or within 30 days after
the date on which the vested Cash Account otherwise would be paid pursuant to
Section 6(b) hereof, as applicable, the Participant immediately forfeits any
rights with respect to the portion of the RSUs or vested Cash Account to which
such failure relates.

 

5

--------------------------------------------------------------------------------


 

10.                               No Effect on Employment.  Except as otherwise
provided in the Participant’s employment agreement, if any, the Participant’s
employment with the Company and any Subsidiary is on an at-will basis only.
Accordingly, subject to the terms of such employment agreement, nothing in this
Agreement or the Plan shall confer upon the Participant any right to continue to
be employed by the Company or any Subsidiary or shall interfere with or restrict
in any way the rights of the Company or any Subsidiary, which are hereby
expressly reserved, to terminate the employment of the Participant at any time
for any lawful reason whatsoever or for no reason, with or without cause and
with or without notice. Such reservation of rights can be modified only in an
express written contract executed by a duly authorized officer of the Company.

 

11.                               Stock Retention Policy.  The Participant
understands that the Committee has adopted a policy that requires the
Participant to retain ownership of one-half (50%) of the Shares underlying the
RSUs acquired by the Participant hereunder (net of the number of Shares which
would need to be sold to satisfy any applicable taxes owed upon vesting), for a
period of five (5) years after vesting of such Shares (or until the
Participant’s employment with, and services for, the Company and its
Subsidiaries terminates, if earlier).  The Participant agrees to comply with
such policy and any modifications thereof that may be adopted by the Committee
from time to time.

 

12.                               Stock Ownership Policy.  The Participant
understands that the Committee has adopted a policy that requires the
Participant to own a multiple of the Participant’s base salary, determined by
leadership level, in Common Stock.  The Participant agrees to comply with such
policy and any modifications thereof that may be adopted by the Committee from
time to time.

 

13.                               Other Benefits.  Except as provided below,
nothing contained in this Agreement shall affect the Participant’s right to
participate in and receive benefits under and in accordance with the then
current provisions of any pension, insurance or other employee welfare plan or
program of the Company or any Subsidiary.

 

14.                               Binding Agreement.  This Agreement shall be
binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

15.                               Plan Governs.  This Agreement is subject to
all of the terms and provisions of the Plan. In the event of a conflict between
one or more provisions of this Agreement and one or more provisions of the Plan,
the provisions of the Plan shall govern.

 

16.                               Governing Law/Jurisdiction.  The validity and
effect of this Agreement shall be governed by, construed and enforced in
accordance with the laws of the State of Florida, without regard to any
conflict-of-law rule or principle that would give effect to the laws of another
jurisdiction. Any dispute, controversy, or question of interpretation arising
under, out of, in connection with, or in relation to this Agreement or any
amendments hereof, or any breach or default hereunder, shall be submitted to,
and determined and settled by, litigation in the state or federal courts in
Miami-Dade County, Florida.  Each of the parties hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in Miami-Dade
County, Florida. Each party hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of any litigation in Miami-Dade County, Florida.

 

6

--------------------------------------------------------------------------------


 

17.                               Committee Authority.  The Committee shall have
all discretion, power, and authority to interpret the Plan and this Agreement
and to adopt such rules for the administration, interpretation and application
of the Plan as are consistent therewith. All actions taken and all
interpretations and determinations made by the Committee in good faith shall be
final and binding upon the Participant, the Company and all other interested
persons, and shall be given the maximum deference permitted by law. No member of
the Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or this Agreement.

 

18.                               Captions.  The captions provided herein are
for convenience only and are not to serve as a basis for the interpretation or
construction of this Agreement.

 

19.                               Agreement Severable.  In the event that any
provision in this Agreement shall be held invalid or unenforceable, such
provision shall be severable from, and such invalidity or unenforceability shall
not be construed to have any effect on, the remaining provisions of this
Agreement.

 

20.                               Miscellaneous.  This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Participant
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
This Agreement and the Plan can be amended or terminated by the Company to the
extent permitted under the Plan. Amendments hereto shall be effective only if
set forth in a written statement or contract executed by a duly authorized
member of the Committee. The Participant shall at any time and from time to time
after the date of this Agreement, do, execute, acknowledge, and deliver, or will
cause to be done, executed, acknowledged and delivered, all such further acts,
deeds, assignments, transfers, conveyances, powers of attorney, receipts,
acknowledgments, acceptances and assurances as may reasonably be required to
give effect to the terms hereof, or otherwise to satisfy and perform
Participant’s obligations hereunder.

 

21.                               Compliance with Section 409A.

 

(a)                                 If and to the extent that the Committee
believes that the RSUs or rights to the Cash Account may constitute a
“nonqualified deferred compensation plan” under Section 409A of the Code, the
terms and conditions set forth in this Agreement (and/or the provisions of the
Plan applicable thereto) shall be interpreted in a manner consistent with the
applicable requirements of Section 409A of the Code, and the Committee, in its
sole discretion and without the consent of the Participant, may amend this
Agreement (and the provisions of the Plan applicable thereto) if and to the
extent that the Committee determines necessary or appropriate to comply with
applicable requirements of Section 409A of the Code.

 

(b)                                 If and to the extent required to comply with
Section 409A of the Code:

 

(i)                                     Payments or delivery of Shares under
this Agreement may not be made earlier than (u) the Participant’s “separation
from service”, (v) the date the Participant becomes “disabled”, (w) the
Participant’s death, (x) a “specified time (or pursuant to a fixed schedule)”
specified in this Agreement at the date of the deferral of such compensation, or
(y) a “change in the ownership or effective control” of the corporation, or in
the “ownership of a substantial portion of the assets” of the corporation;

 

7

--------------------------------------------------------------------------------


 

(ii)                                  The time or schedule for any payment of
the deferred compensation may not be accelerated, except to the extent provided
in applicable Treasury Regulations or other applicable guidance issued by the
Internal Revenue Service; and

 

(iii)                         If the Participant is a “specified employee”, a
distribution on account of a “separation from service” may not be made before
the date which is six months after the date of the Participant’s “separation
from service” (or, if earlier, the date of the Participant’s death).

 

For purposes of the foregoing, the terms in quotations shall have the same
meanings as those terms have for purposes of Section 409A of the Code, and the
limitations set forth herein shall be applied in such manner (and only to the
extent) as shall be necessary to comply with any requirements of Section 409A of
the Code that are applicable to this Agreement.

 

(c)                                  Notwithstanding the foregoing, the Company
does not make any representation to the Participant that the RSUs awarded
pursuant to this Agreement are exempt from, or satisfy, the requirements of
Section 409A of the Code, and the Company shall have no liability or other
obligation to indemnify or hold harmless the Participant or any beneficiary for
any tax, additional tax, interest or penalties that the Participant or any
beneficiary may incur in the event that any provision of this Agreement, or any
amendment or modification thereof, or any other action taken with respect
thereto, that either is consented to by the Participant or that the Company
reasonably believes should not result in a violation of Section 409A of the
Code, is deemed to violate any of the requirements of Section 409A of the Code.

 

22.                               Unfunded Agreement.   The rights of the
Participant under this Agreement with respect to the Company’s obligation to
distribute Shares corresponding to vested RSUs and the value of the
Participant’s vested Cash Account, if any, shall be unfunded and shall not be
greater than the rights of an unsecured general creditor of the Company.

 

[ SIGNATURES ON FOLLOWING PAGE]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.

 

 

 

WORLD FUEL SERVICES CORPORATION

 

 

 

By:

/s/ Michael Kasbar

 

 

 

Name:

Michael Kasbar

 

 

 

Title:

President and Chief Operating Officer

 

 

 

 

 

PARTICIPANT

 

 

 

Signature:

/s/ Ira M. Birns

 

 

 

 

Print Name:

Ira M. Birns

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

VESTING SCHEDULE

 

6,593 RSUs shall vest if Participant remains continuously employed by the
Company or a Subsidiary through and until March 15, 2013.

 

6,593 RSUs shall vest if Participant remains continuously employed by the
Company or a Subsidiary through and until March 15, 2014.

 

6,594 RSUs shall vest if Participant remains continuously employed by the
Company or a Subsidiary through and until March 15, 2015.

 

10

--------------------------------------------------------------------------------
